PER CURIAM:
This claim was submitted upon a written stipulation to the effect that the respondent is liable for damages in the sum of $57.64 as the result of an accident which occurred on or about November 6,1980.
Claimant was operating her 1977 Dodge Aspen automobile on Route 7 in the vicinity of the Market Street Bridge in Wheeling, West Virginia, where Department of Highways crews were performing maintenance work. In the process of this work, employees of the respondent dropped a steel section from' the Market Street Bridge onto Route 7 below. The claimant was unable to avoid the section of steel, and damaged a tire on her vehicle.
Respondent’s negligence in effecting repairs to the bridge proximately caused the damages suffered by the claimant.
Accordingly, the Court makes an award to the claimant in the amount stipulated.
Award of $57.64.